Citation Nr: 1108143	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2004 rating decision, in which the RO denied the Veteran's claim for service connection for diabetes mellitus, and a March 2005 rating decision, in which the RO, inter alia, denied the Veteran's claim for a TDIU.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005, and the Veteran's representative filed a statement accepted as a substantive appeal later in October 2005.

In January 2008, the Board remanded the matters on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further action.  After completing that action, the RO continued the denials of the claims (as reflected in an April 2008 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

In May 2008, the Board again remanded these matters to the RO, via the AMC, for further action.  After completing that action, the RO continued the denials of the claims (as reflected in a July 2008 SSOC) and returned these matters to the Board for further appellate consideration.

In August 2008, the Board denied both service connection for diabetes mellitus and a TDIU.  The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Memorandum Decision, the Court vacated the Board's decision with respect to the TDIU issue, and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.  However, the Court noted that the Veteran raised no allegation of error as to the denial of his claim for diabetes mellitus, and that the matter was therefore considered to have been abandoned on appeal.  Thus, only the TDIU issue remains on appeal.

In January 2011, the Veteran's attorney submitted additional evidence directly to the Board.  As the benefit to which the evidence relates is fully allowed in the decision below, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).  

The Board also notes that the Veteran was previously represented by the Disabled American Veterans (as reflected in a March 2004 VA Form 21-22).  In April 2005, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Robert V. Chisholm, a private attorney, as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has been granted service connection for hearing loss (rated as 60 percent disabling). 

3.  The competent opinion evidence is, at least, evenly balanced on the question of whether the nature and severity of the Veteran's service-connected hearing loss prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for hearing loss, rated as 60 percent disabling.  As hearing loss is the Veteran's only service-connected disability, the remaining question is whether such hearing loss, in fact, renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On his January 2005 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he had completed high school and one year of college, and that he had been self-employed, working in a small store from 1980 to 1992, but that he had left his last job due to his hearing disability.  Specifically, the Veteran asserted that he could not hear people, that he could not understand words clearly, that hearing aids did not help to fix this problem, and that he was only good to hear someone in a one-on-one situation.  

On another January VA 2005 Form 21-8940, the Veteran stated that he had to give up his store in 1992 because his hearing was so bad that his customers were dwindling, due to the fact that he could not converse with them.  

The Board notes that there are conflicting opinions on the question of whether the Veteran is unemployable due to his service-connected hearing loss.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

The report of a February 2005 examination by a VA nurse practitioner indicates the opinion of the examiner that the Veteran was not unemployable due to his service-connected hearing loss.  The examiner stated that the Veteran's current hearing loss disability had no impact on his ability to perform his previous job as a convenience store owner.  The examiner explained that the Veteran was able to communicate with the examiner and made his needs known with bilateral hearing aids.

In April 2005, the Veteran had an individual unemployability assessment by a private vocational specialist.  The vocational specialist indicated that he reviewed the claims file and interviewed the Veteran.  The Veteran reported that he quit work as a self-employed store manager in 1992 due to an inability to hear clearly and adequately.  He added that, because he was granted Social Security disability in 1992 due to limitations imposed by diabetes mellitus, he did not ask the Social Security Administration to consider his worsening auditory issues and did not seek treatment or evaluation for hearing problems until 1999.  The Veteran first consented to wearing hearing aids in 2001.  He stated that he was able to hear with the use of hearing aids, but he was seriously distracted and disturbed by the background noise/echo effect typically associated with auditory "correction" devices.

The vocational specialist noted that the Veteran's jobs as a tire service manager and a convenience store owner/operator were rated as light-duty, skilled occupations by the Department of Labor, and both required frequent hearing.  He opined that a worker whose hearing was compromised by severe/profound hearing loss would not be capable of sustaining the essential communications tasks required for these occupations.  He added that, in the Veteran's case, his hearing loss resulted in an inability to work after 1992 and, even with his hearing aids, the background noise/echo effect was intolerable and precluded a return to work.  The vocational specialist stated that, while the February 2005 VA examiner opined that the Veteran's service-connected hearing loss did not prevent him from working in his former capacity, the examiner did not understand that the successful performance of the Veteran's former job was impossible without the ability to frequently hear adequately and accurately.  He added that the Veteran also would not be able to perform unskilled, manual, sedentary occupations, in light of his inability to cope with the significant background noise/echo effect from his bilateral hearing aids, as the resulting lack of concentration and attention to work would not allow him to maintain acceptable occupational productivity on a substantial gainful basis.  The vocational specialist concluded that the Veteran was currently and permanently unable to engage in his former occupations, or any other substantial gainful activity, due solely to his service-connected bilateral hearing loss.  

Attached to the vocational specialist's opinion letter is a medical article that indicates, in part, that even sophisticated hearing aids might not be able to overcome some factors such as noisy environments and large rooms, and that no hearing aids completely reduce background noise, such as many people talking at the same time, which is one of the hardest things to deal with for hearing aid users.

In January 2011, the Veteran had another individual vocational assessment by a private vocational consultant for the purpose of determining whether the Veteran's hearing loss had prevented him from securing or following as substantially gainful occupation since December 2004.  After reviewing the claims file and interviewing the Veteran, the vocational consultant stated that an individual needs to be in front of the Veteran and looking directly at him, or the Veteran will not hear the person's voice, and that, even with a person in front of him, there can be no outside stimuli such as radios, televisions, or other people speaking.  The vocational consultant stated that the Veteran's last employment as a business owner illustrates the difficulty he would have in a structured work setting where he was responsible for answering to supervisors, understanding instructions, carrying out tasks in an efficient manner, and maintaining adequate productivity.  The consultant further stated that the Veteran's hearing loss and how it had affected his inability to function effectively in a day to day, non-work setting translated into the adverse effect it would have in a typical, structured work setting, and that virtually any orthodox work setting required the ability to understand and carry out simple verbal instructions, which the records, as well as the Veteran's self report, showed he could no longer do.  The consultant stated that, after reviewing the clams file and considering all of the Veteran's other conditions and disabilities, it was his opinion within a reasonable degree of vocational certainty that the Veteran's bilateral hearing loss has resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least 1992.

The Board finds that the above-cited opinion evidence is, at least, evenly balanced on the question of whether the nature and severity of the Veteran's service-connected hearing loss prevents him from obtaining and retaining substantially gainful employment.

The Board notes that the February 2005 VA nurse practitioner is a medical professional and actually performed a medical examination of the Veteran's hearing loss disability prior to rendering an opinion.  Conversely, there is no indication that either the April 2005 or January 2011 vocational specialist performed any type of medical examination on the Veteran, is a medical professional, or has any medical expertise relating to hearing disorders.  However, both vocational specialists independently reviewed record and interviewed the Veteran.  Also, although neither specialist was a medical professional, the issue in the instant case is not the current, medically ascertainable extent of Veteran's hearing loss, but, rather, whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss disability, given his education, special training, and previous work experience.  As such, the Board finds that the April 2005 and January 2011 vocational specialists are likewise competent to render a opinion on the relevant matter upon which this claim turns.

The Board further finds that the opinions of vocational specialists are entitled to, at least, the same probative weight as the medical opinion of record.  As pointed out by the Court in the August 2010 Memorandum Decision, the February 2005 VA examiner did not explain why he concluded that the Veteran's hearing loss had "no impact" on the Veteran's ability to perform his prior job as a convenience store owner, or why the Veteran was not unemployable due to his service-connected hearing loss, simply because he was able to communicate with the examiner in a one-on-one setting, particularly considering that the Veteran's application for a TDIU specifically asserted that his hearing aids were only good in a one-on-one setting.  In this regard, the opinion letter of the January 2011 vocational consultant was primarily based on the fact that, due to the Veteran's need to look directly at a person in front of him in order to communicate, which he could only do without outside stimuli such as radios, televisions, or other people speaking, he would have a great deal of difficulty have in a typical, structured work setting where he was responsible for answering to supervisors, understanding instructions, carrying out tasks in an efficient manner, and maintaining adequate productivity, as virtually any orthodox work setting required the ability to understand and carry out simple verbal instructions, which the Veteran could no longer do.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the totality of the evidence in this case, as discussed above, and resolving all reasonable doubt on the question of whether the nature and severity of the Veteran's service-connected hearing loss prevent him from obtaining and retaining substantially gainful employment in the Veteran's favor, the Board finds that the criteria for a TDIU are met.


ORDER

The claim for a TDIU is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


